Memorandum. Judgments convicting defendant of violating article XV, section 27-92, subdivision (a) of the Islip Town Code (failure to obtain a permit for rental of a one-family dwelling) and one charge of violating article III, section 32-19 of the Islip Town Code (owner to maintain private premises free of litter) affirmed. Judgment convicting defendant of a second charge of violating article III, section 32-19 of the Islip Town Code reversed on the law.
It was improper to convict defendant on two charges identical as to time, place and offense alleged. As to the remaining littering conviction, not only do we find proper authorization for the enactment of this section (Town Law, § 130, subd 3-a; Public Health Law, § 228, subd 2), but also find the statute constitutional and consistent with the relevant State statutes (see 10 NYCRR 21.4 [c], 21.10-21.13). As to defendant’s conviction, we find no merit to the allegation that the section is unconstitutional.
*299Concur: Hogan, P.J., Glickman and Farley, JJ.